Citation Nr: 0637151	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  02-11 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
tumor, including headaches, memory loss, disequilibrium, and 
slurred speech.

2.  Entitlement to service connection for anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had a period of active duty for training from 
March to September 1958 and a period of active duty from 
January 1964 to June 1966 with 103 lost days.  

With respect to this latter period of service, his discharge 
was "Under Conditions Other Than Honorable."  VA adjudged 
this discharge, in a November 1966 Administrative Decision, 
as due to willful and persistent misconduct barring VA 
benefits based in that period.  After the service department 
upgraded the discharge in 1977 to "Under Honorable 
Conditions," VA issued an Administrative Decision in May 1979 
lifting the bar on VA benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2000 and December 2001 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  In the July 2000 rating decision, 
the RO denied the claim of residuals of a head tumor, 
including headaches, memory loss, disequilibrium, and slurred 
speech; and anxiety.  The appellant disagreed and this appeal 
ensued.

In March 2003, the appellant testified at a videoconference 
hearing held before the undersigned, the Acting Veterans Law 
Judge designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and to 
render a decision in this case.  A transcript of the hearing 
is of record.

In September 2003, the Board remanded these matters to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO continued the denial of each 
claim and returned these matters to the Board for further 
appellate consideration.

The Board also remanded the issue of entitlement to service 
connection for peptic ulcer disease for further development.  
In a May 2006 decision, the RO granted the veteran's claim 
for service connection for gastritis, claimed as peptic ulcer 
disease.  Given that this issue has been granted in full, it 
is no longer on appeal before the Board.

The veteran submitted additional records in September 2006 
without a waiver of RO consideration, which was after the 
case had been certified to the Board.  In light of the 
favorable disposition set out below, the Board finds that the 
veteran will not be prejudiced by the Board addressing the 
issues on appeal, without remanding them for RO consideration 
of the recently submitted evidence.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  A VA medical opinion indicates that it is at least as 
likely as not that the appellant's residuals of a head tumor, 
including headaches, memory loss, disequilibrium, and slurred 
speech, were related to service.

3.  A VA medical opinion indicates that it is at least as 
likely as not that his anxiety disorder was related to 
service.


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for residuals of a head 
tumor, including headaches, memory loss, disequilibrium, and 
slurred speech, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

2.  Affording the veteran the benefit of the doubt, the 
criteria for an anxiety disorder are met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2006).  VA also has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).

Considering the evidence in light of the above, and in view 
of the Board's favorable disposition of the claims on appeal, 
the Board finds that all necessary notification and 
development action in connection with the claims on appeal 
has been accomplished.  

II.  Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Each disorder for which a 
veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether the weight of 
the evidence supports the claim, or the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim: the appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990). 

Considering the evidence of record in light of the above-
noted criteria, and affording the veteran the benefit of the 
doubt, the Board finds that the criteria for service 
connection for residuals of a head tumor, including 
headaches, memory loss, disequilibrium, and slurred speech 
was related to service, and an anxiety disorder are met.  

The veteran's service personnel records document that the 
veteran had personality problems during his tour of duty from 
January 1964 to June 1966.  

The evidence in support of the veteran's claims includes an 
August 2005 VA psychiatric examination report.  According to 
the detailed VA examination report, which was based on a 
complete review of the veteran's claims files, the VA 
examiner opined that the veteran's residuals of a brain tumor 
and anxiety were more likely than not related to his behavior 
during his tour of duty from January 1964 to June 1966.  In 
the mental status examination, the examiner noted that a 
review of the psychological symptoms resulted in the 
endorsement of anxiety, panic attacks, depression, insomnia, 
anhedonia, and a history of getting in fights.  After a 
review of the records, the examiner opined that it was as 
likely as not that a relationship existed between the 
veteran's diagnosed condition in the military regarding 
aggressive behavior and headaches, and his eventual diagnosis 
of dementia resulting from the brain tumor in the frontal 
lobe.  

The examiner reported that he had diagnosed the veteran twice 
before with intermittent explosive disorder; adding that the 
literature reflected that intermittent explosive disorder was 
associated with a neurologic condition.  The veteran had a 
long history of antisocial and aggressive behavior.  The 
veteran's overall pattern of behavior had many of the 
hallmarks of a neurologic condition, referencing the status 
post removal of an intracranial tumor of the frontal lobe.  
The examiner explained that for many years the veteran had 
experienced headaches and stuttering as well as a long 
history of loss of control, extremely aggressive rages and 
violence followed by amnesia and severe remorse.  

The examiner continued that many individuals who eventually 
become diagnosed with frontal/temporal lobe impairment 
exhibit the above-mentioned characteristics of disinhibition 
including antisocial and violent behavior.  As stated before, 
the examiner opined that the veteran's condition documented 
during service has many hallmarks of a neurologic condition 
rather than simply being a conduct or behavior disorder that 
would be completely willful.  Therefore, it was a 50/50 
percent probability that the veteran's behavior and overall 
pattern noted in the military was at least partially 
involuntary and resulted from a neurological deficit.  

The Board thus finds that the foregoing evidence favors the 
veteran's claim.  Furthermore, there is no competent evidence 
of record contravening these findings.  The Board is not 
competent to render medical determinations that are not 
solidly grounded in the record.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  

It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  Based on the August 2005 VA examiner's findings, it 
appears that both the residuals of the brain tumor and the 
anxiety disorder are intertwined.

Given the facts of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for residuals of a head 
tumor, including headaches, memory loss, disequilibrium, and 
slurred speech, and an anxiety disorder are met.


ORDER

Service connection for residuals of a head tumor, including 
headaches, memory loss, disequilibrium, and slurred speech, 
is granted.

Service connection for an anxiety disorder is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


